ORDER
JANE KISSLING of CLIFFSIDE PARK, having been Ordered to Show Cause on September 12, 1994, why she should not be temporarily suspended from the practice of law and why the restraints imposed on her by Order of the Court dated July 6, 1994, should not continue pending the final disposition of ethics proceedings against her, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that JANE KISSLING of CLIFFSIDE PARK be and hereby is temporarily suspended from practice, *29effective immediately and until further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the restraints imposed against respondent by Order of this Court dated July 6, 1994, remain in effect until further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by JANE KISSLING, which funds were restrained from disbursement by this Court’s Order of July 6, 1994.